Case 1:15-c\/- 00355- R|\/|C Document 54 Filed Ol/.\OS:{:;`W We 1 of 8

alia iii

UNITED STATES DISTRICT COURT \\\6"
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA §
ex rel. CHARLES T. HUTCHINS §
and JOYCE SUBHI §
§ Case No. l:lS-cv-OO355-RMC
Quz' tam plaintiij §
§ PLAINTIFF/RELATORS’
v. § OPPOSITION TO COUNSELS’
§ MOTION TO WITHDRAWAL
§
DYNCORP INTERNATIONAL, INC. et al. §

Plaintiff/Relators Charles T. Hutchins and Joyce Subhi file their Opposition to Counsel’s Motion
for Withdrawal that was made pursuant to Local Rule 83.6(0).

l. Hutchins did not respond to Michael Weston’s Notice of Motion because he was not
aware of it. On several occasions Hutchins informed Mr. Weston that, from November 25 thru
December 21 he was in training at the Veterans Administration Acquisition Academy in
Frederick, Maryland. He had exams on the lSth, l9th, 20th and 21“. Michael Weston knew
Hutchins was out of the loop. He chose to file this motion with full knowledge that Hutchins was
taking exams. Hutchins has an excellent record of responding promptly to Michael’s phone calls

and emails.
2. The deadline to file a Motion to Amend has been set for December 31, 2018.

3. When Michael Weston agreed to represent Plaintiff/Relators Hutchins and Subhi in this

False Claim Act against DynCorp International in October 2017, Michael Weston asked to be

 

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 2 of 8

permitted to speak with prior counsel Tony Munter Who filed this complaint in 2015. Hutchins &

Subhi agreed and Hutchins informed Tony Munter of our consent.

4. Michael Weston spoke with Munter and reported back to us that he still thought we had a
good claim, but that Alicia Bentley, the Department of Justice attorney, informed him that if he
went forward with this case that she Would file a motion to dismiss the case, so he declined to
proceed with our case. Michael Weston was aware of Alicia Bentley’s disposition from the very

beginning

5. In one of Michael Weston’s first conversation with Alicia Bentley she told Michael
Weston that she Was getting pressure from above to get rid of a bunch of cases to reduce the

work-load.

6. On numerous subsequent occasions Ms. Bentley has also informed Michael Weston that
if he proceeded with this case she would flle a motion to dismiss the case.

7. Ms. Bentley at the Department of Justice has had this case since about the end of
February 2015. She did not decide ‘not to intervene’ until about May 2017 or about 26 months
later. During this time she did not file a motion to dismiss. She did not file a motion to dismiss
when the Department cf Justice declined to intervene

8. Ms. Bentley did not flle a motion to dismiss when Tony Munter withdrew band she did not
file a motion to dismiss when Michael Weston agreed to represent us. But it was not long before
she started talking to Mr. Weston about dismissal to reduce the DoJ case load.

9. After Michael Weston filed our First Amended Ccmplaint she again stated that she was
going to flle a motion to dismiss. Beginning in or about January 2018 there has been a constant

drum-beat from Ms. Bentley about dismissal if Michael Weston continues with the case.

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 3 of 8

10. It is uncontested that Ms. Bentley, in her position at the Department of Justice, has the
authority to move for dismissal of this case. We understand it can be as simple as filing a two or
three page motion. But after almost four years she has not filed that document

11. Why, if she has such unbridled power to end this case, has she not used it? She has spent
a lot of time convincing first Tony Munter and now Michael Weston not to represent us.

12. We believe Ms. Bentley recognizes there are some serious allegations in this case, some
big numbers in terms of damages, lots of specifics and details provided by eye-witnesses, and
does not want her signature at the bottom cf a document that gets this case thrown out of court.
13. First, it’s bad for the CV. Second, if she convinces our counsel to dump the case - there
is no appeal.

14. Third, if it gets into the newspapers, she doesn’t want the reporters at her door and
doesn’t want an “invitation” to speak to the Senate Armed Services Committee about the steps
she is taking to crack-down on fraud against the government as contrasted against her efforts to
lighten the work-load at the Department of Justice.

15. And fourth, Ms. Bentley is aware of the unqualified assertions by Joyce Subhi and
Charles Hutchins that the Defense Contract Management Agency that Was in Afghanistan,
investigated the DynCorp waste management vehicles duplication of costs issues.

16. The DCMA made a determination in June 2012 that DynCorp’s costs to perform these
services were way too high and they denied DynCorp’s request to self-perform the waste
management and water delivery services. The DCMA was not, however, that they were being
billed for this unused equipment There were DCMA meetings, reports, emails and phone calls.
With a working FOIA request for these records in progress, it’s a matter of time until we have

the back-up that will validate our assertions.

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 4 of 8

17. We oppose the withdraw of counsel because, at this stage of proceedings, with our
Second Amended Complaint ready for filing, the absence of counsel will be extraordinarily
prejudicial and will deal a fatal blow to our case.

18. Because of the record of Ms. Bentley’s hostility towards this case, it will likely be
impossible to find substitute counsel.

19. Hutchins’ New Jersey law license is inactive. Hutchins has never been disbarred and his
license has never been suspended When Hutchins left New Jersey in 2004 for contract
management work in Iraq he did not continue paying annual client protection fees since he was
not practicing law there. Assessment of the fees should have been halted at that time.

20. Charles Hutchins ended his overseas work in in Iraq, Afghanistan and Djibouti in
December 2015. He did not return to New Jersey until recently to take a contract management
position with the Veterans Administration’s Technology Acquisition Center in Eatontown, New
Jersey. Joyce Subhi is not licensed by any state bar association The Pro Se option is presently
not available to us. Hutchins, as a Qui Tam Relator, is willing and able to represent the interests
of the United States if the Court will permit it.

21. Joyce. Subhi and Charles Hutchins have covered all of Michael Weston’s costs to date
and there are still funds remaining in the account We will be able to continue covering his costs.
22. For four weeks Charles Hutchins has worked on the Second Amended Complaint (see
attached copy). It is ready to file. The Court can read this document and determine whether it

discerns any improper motive by Subhi and Hutchins.

23. Joyce Subhi and Charles Hutchins have agreed to abandon several causes of actions. The

remaining causes are the waste management and water delivery services double billing, the

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 5 of 8

invoicing of subcontracted services as purchases so as to obtain and additional one and one-half
percent commission (which DynCorp is not entitled to), and the wrongiill termination counts for

Joyce Subhi and Charles Hutchins

24. The references to the counts that we are abandoning have been removed. ln reviewing the
Court’s recent Opinion and the Complaint it was apparent that we did not present some issues as
clearly as we should have. We have provided the necessary clarifications and additional

information to demonstrate that our complaint is meritorious.

25. These counts are real meritorious complaints supported by real facts and the first hand

testimony of Joyce Subhi and Charles Hutchins.

26. We are not asking Michael Weston to do anything for an improper purpose or to do
anything unethical, immoral, illegal or anything in violation of the court rules or professional
conduct standards We are not asking him to do anything other than what he agreed to do when

he agreed to represent us.

27. Over the last several weeks, Mr. Weston knew Hutchins was working on the Second
Amended Complaint and as Hutchins completed different sections he sent Weston copies of
what he had written. Hutchins doesn’t know if Weston read what Hutchins wrote or not, but he
did not take issue with what Hutchins had written. Rather, it was always. .. What are you going
to do about Alicia Bentley and a DoJ Motion to Dismiss? He asked Hutchins this time and time
again. There was no Motion to Dismiss, and hasn’t been since this Complaint was filed in
February 2015. Hutchins and Subhi have not wasted a lot of time on something that has not

happened.

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 6 of 8

28. While conceded that Ms. Bentley has the authority to move for dismissal we take issue
with her interfering with our contract with two different law firms. The “if you represent your
clients ~ then I’ll move to dismiss” ultimatum is improper and probably unethical. lt is most
assuredly an abuse of her power. If she is going to file a Motion to Dismiss ~ File the Motion to
Dismiss, and stop threatening my attorney. Michael Weston is not a bad attorney because he
wants out of this case. He has been bullied by Alicia Weston and doesn’t see how he get paid in

this case if she files a Motion to Dismiss.

29. Plaintiff/Relators Hutchins and Subhi ask the Court to (l) deny Michael Weston’S Motion
to Withdraw, (2) instruct Michael Weston, after review and/or revision of the draft Second
Amended Complaint, to file the amended Complaint within 10 days, and (3) instruct Alicia
Bentley to end her threats to file a Motion to Dismiss if Michael Weston continues to represent
Hutchins and Subhi.

Dated this g th day of December 2018.

QM

Charles T'. Hutchins

1

C/__'\_

 

 

 

Joyce Subhi

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 7 of 8

Sent from my iPhone

Begin forwarded message:

From: Joyce Subhi <joyce.subhi@gmaii.cnm>
Date: December 27, 2018 at 7:32:57 AlV| EST

To: Charles Hutchins <cha r|es.hutchins@fron't|inesusa.cem>
Subject: Re: Opposition to Motion to Dismiss - need your signature

Chanea
| have read our attached Opposition to Counse|'s |\/|otion to Withdraw and concur with and approve of

this Opposition.

Joyce Subhi

Case 1:15-cv-00355-RI\/|C Document 54 Filed 01/03/19 Page 8 of 8

CERTIFICATE OF SERVICE

l hereby certify that a true and accurate copy of the foregoing Opposition to
Counsel’s Motion for Withdrawal was served this 27th day of December, 2018, via
electronic filing upon J . Michael Weston at imweston@bennettweston.com and to

Edward A. McConwell and Laura L. McConwell both at cd@mcconwell.com. An
original and one copy was sent to the Clerk of the US District Court, E. Barrett

Prettyman, United States Courthouse, 333 Constitution Ave NW, Washington, DC 20001

via Priority Mail.

Dated this &'] th day of December 2018.

C 6\/;§;%,._1

Charles T. Hutchins

